Title: From Alexander Hamilton to Josias Carvel Hall, 10 July 1799
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir,
            New York July 10. 1799
          
          A reply is due to some points in your letters of the 25 & 30 of June. It was foreseen that the narrowing of the description of characters who might be enlisted might would impede the progress of the recruiting service; but it is deemed better to submit to this inconvenience than to mingle in the mass of our force elements of disaffection & disorder. The plan is therefore to be sincerely &  carfully executed.
          The intention is that Vinegar shall be supplied, whenever it can be done & there is no reason in the present situation of the troops that it should not be regularly supplied, though in the midst of the operations of War, it is sometimes impracticable. You will accordingly insist with the Contractors that Vinegar and the other small parts of the rations be punctually furnished. The discretion which is reserved is intended for cases where the supply morally speaking is impracticable. As to ardent spirits half a gill per day is to be regularly  statedly offered as the ordinary allowance.
          I am much equally disappointed with yourself by the delay which has attended the furnishing of supplies, and upon which subject, in relation to your regiment as well as others I have written urgently to do not cease to urge the Secy of War. of whose disposition to do all — Peculiar circumstances have retarded the provision of Cloathing. But it would seem to be time that all obstacles to an adequate supply of every article should have been vanquished. The Secy of War him, I am persuaded exert himself to do so—
          It is contemplated that in Winter the troops shall be hutted in some convenient positions. This plan has been found in practice more comfortable as well as more healthful than barracks.
          I must am willing to leave in a good degree to your discretion the point how soon and how fast the troops shall be assembled at their Regimental Rendezvous. But the sooner it shall be done after you have received your tents the better will it comport with my general impressions.
          Among other reasons for it is this, that it will accelerate the furnishing of the troops with their pay; which cannot safely be done until they shall have been carefully mustered. Nor is it thought adviseable to rely upon the check of the surgeon alone.
          I am glad to be able to announce to you that for Your Regiment have been appointed Robert Geddes as Surgeon & Charles H Winder & Anderson Warfield as Mates—You will claim their attendance accordingly.
          Attention has been paid to
          The recommendation of Basil Beall for a Cadet has been submitted to the Secy of War.
          It is proper for you to be informed in reference to the reporting of Deserters that there are two recruiting Circles between your rendezvous & my Quarters one Commanded by Lt Col Moore whose station is Bristol in Pensylvania another by Lt Col Ogden whose station is Elizabeth Town in New Jersey
          With great consideration I am Sir Yr. Obed Ser—
          Lt Col Hall
        